Citation Nr: 0927223	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin rash due to 
shaving.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968, with additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This appeal was previously before the Board in June 2008.  
The Board remanded the claim for additional development.  The 
case has been returned to the Board for further appellate 
consideration


FINDING OF FACT

The evidence of record does not establish that the Veteran 
suffered from a chronic skin condition in service or for many 
years thereafter. 


CONCLUSION OF LAW

A skin rash (diagnosed as folliculitis) was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The RO provided notice to the Veteran in a December 2005 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
also provided the Veteran with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disability.  This claim was 
last adjudicated in December 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes some 
service treatment records, service personnel records, and VA 
treatment records.  There are limited available service 
treatment records for the Veteran.  The National Personnel 
Records Center (NPRC) indicated in a January 2006 response to 
a records request that the only records available from the 
NPRC were records from his National Guard service.  As such, 
the Veteran's service treatment records are currently 
unavailable.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran filed his claim for service connection for a skin 
rash due to shaving in October 2005.  He indicated in his 
claim that he developed a skin rash in October 1966 while in 
the service, and he attributed its development to shaving.  
He also indicated that he was treated for the rash in 1999, 
though he was unsure of the months and he could not remember 
what physician or medical facility treated him.  The Veteran 
further explained that he had a skin rash due to shaving, 
which was required while he was in the service, and that he 
had the rash again, though he had not sought treatment for 
it.

As noted above, in response to a request for the Veteran's 
service treatment records, the NPRC indicated that their 
record indicated that the only records in possession of the 
NPRC at the time were the Veteran's Army National Guard 
records.

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Veteran's Army National Guard records are contained in 
the claims folder, including an August 1982 report of medical 
history signed by the Veteran, and an Army National Guard 
enlistment examination.  On the medical history report the 
Veteran indicated that he did not have, nor had he ever had, 
a skin disease and that he had never had any illness or 
injury not otherwise noted on the form.  Additionally, on the 
enlistment examination the Veteran was noted to have normal 
skin/lymphatics and normal head/face/neck/scalp.  From these 
limited records there is no indication that the Veteran was 
suffering from a rash at the time of his enlistment, and the 
Veteran did not report any past incidents of a rash or 
folliculitis at that time.

The service personnel records contain no information 
concerning a skin rash.  The only potentially relevant record 
is a Statement of Personnel History from May 1968 which 
indicates that the Veteran had no scars, physical defects, or 
distinguishing marks.

VA treatment records from April 1997 to June 2004 were silent 
for treatment of any skin rashes or folliculitis.  Additional 
VA treatment records show that the Veteran was treated for 
folliculitis twice, once in December 2005 and once in June 
2006.  In December 2005 the physician described the Veteran's 
rash as mild folliculitis, and in June 2006 the Veteran was 
given a refill of Bacitracin for recurrent folliculitis.

Unfortunately the Veteran's service treatment records are 
currently lost.  The Veteran has indicated that shaving 
caused a rash in service, although his application does not 
indicate that he received treatment at that time.  The only 
treatment he reported was in 1999, although he cannot 
remember where such treatment occurred.  His service records 
reflect he filled out a VA application form in September 
1968, but there was no mention of a skin rash at that time; 
rather, he claimed only dental problems.  VA treatment 
records dating between 1997 and 2004 reveal no treatment or 
complaints of a skin rash, and the Veteran reported that he 
did not receive current treatment on his application.  It was 
not until December 2005 that the evidence first reflects post 
service treatment for folliculitis.  

In summary, there is no evidence of a chronic skin condition 
in service, he did not claim such on a 1968 application, he 
did not report a history of a chronic condition at his 
reserve enlistment, no skin condition was noted at his 
reserve enlistment examination, he did not report treatment 
in service or until 1999 on his original application for a 
skin condition, and had no evidence of a skin condition in 
treatment records from 1997 until December 2005, when mild 
folliculitis was first diagnosed.  The Board finds the 
Veteran's denial of a history of a skin rash on his reserve 
entrance examination and no competent evidence of any skin 
rash until December 2005 to be more probative than the 
Veteran's contention as to the onset and chronicity of his 
condition.  

The Board acknowledges that a VA examination has not been 
conducted in this case.  However, there is no competent 
evidence of a skin rash in service or for 
more than 30 years thereafter, and no competent evidence 
indicating a possible relationship to service.  Thus, an 
examination is not required. 38 C.F.R. § 3.159(c)(4); see 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").

As a final matter, the Board notes the Veteran served in 
Vietnam.  However, the Veteran's representative specifically 
indicated that the Veteran was not claiming the condition as 
a result of Agent Orange exposure, nor is folliculitis a 
condition for which service connection is presumed based on 
such exposure.  See 38 C.F.R. § 3.307, 3.309 (2008).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a skin rash claimed as due to shaving.

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to service connection for a skin rash is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


